Case: 1:16-cv-08637 Document #: 3757-10 Filed: 08/13/20 Page 1 of 2 PageID #:260154




                            Exhibit H
  Case: 1:16-cv-08637 Document #: 3757-10 Filed: 08/13/20 Page 2 of 2 PageID #:260155
                                           Partial Assignments


Request ID        Opt-Out Name                                  Partial Assignment(s)
                                        Ben E. Keith Company dba Ben E. Keith Foods ("BEK")
                                        HAVI Global Solution ("HAVI")
                                        Mattingly Foods, Inc. ("Mattingly")
                                        McLane Foodservice, Inc. fka MBM Corporation ("MBM")
         4 Boston Market                Willow Run Foods, Inc. ("Willow Run")
        24 Winn Dixie                   C&S Wholesale Grocers, Inc. ("C&S")
        29 Kroger                       Topco
                                        Willow Run Foods, Inc.
                                        Upper Lakes Foods, Inc. ("ULF")
                                        Kenneth O. Lester Company, Inc. dba PFG Customized Distibution
        47 Quality Supply Chain Co-op   ("PFG")


                                        West Liberty Foods, LLC
                                        Ed Miniat LLC
                                        Lineage Redistribution, LLC
                                        Performance Food Group, Inc. (including Reinhart Foodservice, LLC)
        63 Independent Purchasing       Southeastern Food Merchandisers

                                        Testa Produce, Inc. ("Testa")
        78 El Pollo Loco                McLane Foodservice, Inc. ("McLane")
        81 Ahold Delhaize               C & S Wholesale Grocers, Inc. ("C&S")

        82 Smokey Bones                 McLane Foodservice, Inc. fka MBM Corporation ("MBM")
        22 BJ's Wholesale Club          Burris Logistics ("Burris")
